Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 recite generating a mean score value and an uncertainty value for each of the plurality of items, producing, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item and presenting items from the search results ordered in accord with the respective single scores produced for them.
The limitation of generating a mean score value and an uncertainty value for each of the plurality of items, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical formula.  That is, nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claims recite receiving, at a server digital data device, a search request from a client digital data device.  This limitation represents an extra-solution activity to the judicial exception of mere data gathering.  The limitation merely gathers a search request to utilize data that will be the subject of the abstract idea.  Accordingly, this additional 
The claims further recite presenting, by the server digital data device on the client digital data device, items from the search results ordered in accord with the respective single scores produced for them.  The limitation represents an extra-solution activity to the judicial exception of outputting data.  This step merely outputs for display the results of implementing the abstract idea.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 11 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations, receiving, at a server digital data device, a search request from a client digital data device; applying a search request to a data set to generate search results comprising a plurality of items matching the request, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According the applicant’s specification, the elements of receiving a search request is a users' requests” (see Applicant’s Specification, US 2020/0104429, [0002] – [0004]).  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.
According to the applicant’s specification, the elements of applying a search request to a data set to generate search results comprising a plurality of items matching the request is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality.  The applicant’s specification, as discussed in the background of the invention, explains a “Searching datasets is well known” (see US 2020/0104429, [0002] – [0004], “Searching datasets is well known. Not only is it a commonly employed on e-commerce sites, for example, to identify goods and services requested by visitor, but it is also used in academic research portals, online government repositories and, of course, on the Internet in large” and “E-commerce sites endeavor to take this one step further, ordering search results tuned not only to each user's demographic, but also, customized in accord with her or her browsing and purchase history”).  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.  
According to the applicant’s specification, the elements of presenting items from the search results is well-understood, routine, conventional activity previously known to presentation to the user” (see US 2020/0104429, [0002] – [0004]).  
The presentation element(s) also amount to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  Specifically, applying the abstract idea to modify search results merely limits the claims to the field of search engine technology by generating and evaluating sets of search results based on the abstract idea.  This limitation is merely an incidental or token addition to the claim that does not alter or affect the abstract idea steps performed.  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.  Accordingly, claims 1, 11 are not patent eligible.

Claim 2-10 and 12-15 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-10 and 12-15 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitation the producing step including selecting as the single score for each item a value in accord with a probability distribution that is centered about the mean score value for the item.  This judicial exception is not integrated into a practical application.  The additional element represent a further mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of producing step including selecting as the single score for each item a value in accord with a probability distribution that is centered about the mean score value for the item represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception.  Claim 2 is not patent eligible.
Claim 3 recites the additional limitation producing step including randomly selecting the single score in accord with the probability distribution.  This judicial exception is not integrated into a practical application.  The additional element represent a further mental process step of mentally selecting a score value at random.  If a claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of producing step including randomly selecting the single score in accord with the probability distribution represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception.  Claim 3 is not patent eligible.
Claims 4-10 recite the additional limitation producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv().  This judicial exception is not integrated into a practical application.  The additional element represent a implementing another mathematical equation.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical formula, then it falls within the “Mathematical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv() represents a further mathematical equation.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical formula, then it falls within the “Mathematical concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (Mathematical concepts) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical concept) is not sufficient to amount to significantly more than the judicial exception.  Claims 4-10 are not patent eligible.
Claims 12-15 recite the additional limitation responding to selection of a presented item other than a first-most one of those items by adjusting one or more of the weighting factors.  This judicial exception is not integrated into a practical application.  The additional element represent a further mental process step of manually adjusting weighting factors in response to observed selection of items.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of manually adjusting weighting factors in response to observed selection of items represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception.  Claims 12-15 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawji et al., US 2016/0277424 (hereinafter Mawji) in view of Shen et al., US 2015/0331866 (hereinafter Shen).

For claim 1, Mawji teaches a method of automated search result sorting, comprising 
	receiving, at a server digital data device, a search request from a client digital data device (see Fig. 14, [0003], [0135] – [0136], “performing a web search to determine publicly available information at step 1426”);
applying, by the server digital data device, the search request to a data set to generate search results comprising a plurality of items matching the request (see Fig. 14, [0003], “end user may query the system trust scores of other entities,” [0135] – [0136], “perform a web search to determine publicly available information associated with the entity” at step 1426); 
generating, by the server digital data device, a mean score value and an uncertainty value for each of the plurality of items (see Fig. 14, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, [0135] – [0136], “At 1432, the processing circuitry may calculate component scores based on the information received from steps 1424-1430. The processing circuitry may calculate the components scores in any suitable manner, such as the methods discussed above in FIGS. 8 and 9”); 
producing, by the server digital data device, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly,” [0135] – [0136]); 
presenting, by the server digital data device on the client digital data device, items from the search results (see [0031], “calculate trust scores and may generate such trust scores for display on a display device”, [0042], “each trust score may be calculated and presented either separately or together with the other trust scores”). 

Shen teaches presenting items from the search results ordered in accord with the respective single scores produced for them (see [0014], “A search system may use any number of techniques to rank search results. In some implementations, the search system determines any number of metrics for each search result in a set of search results, and combines the metrics to determine a score. The search system uses the score to rank the search results, and the ranking may be used to order a list of search results”).  It would have been 

For claim 11, Mawji teaches a method of automated search result sorting, comprising: 
receiving, at a server digital data device, a search request from a client digital data device (see Fig. 14, [0003], [0135] – [0136], “performing a web search to determine publicly available information at step 1426”);
applying, by the server digital data device, the search request to a data set to generate search results comprising a plurality of items matching the request (see Fig. 14, [0003], “end user may query the system trust scores of other entities,” [0135] – [0136], “perform a web search to determine publicly available information associated with the entity” at step 1426); 
generating, by the server digital data device, a mean score value and an uncertainty value for each of the plurality of items (see Fig. 14, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, [0135] – [0136], calculate component scores based on the information received from steps 1424-1430. The processing circuitry may calculate the components scores in any suitable manner, such as the methods discussed above in FIGS. 8 and 9”), 
the generating step including generating the mean score for each item by mathematically combining values of the characteristics associated with the item taking into account a weighting factor of the respective associated characteristic (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, where sum of mean value fo component score represents combining values of characteristics, [0004], “components may be updated in order to further weight or take into account additional information that is specific to the first and second entity”, [0073], “weight combination 502 of components 504-518 that comprise a trust score” where weight of components represents weight factor of characteristic); 
producing, by the server digital data device, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly,” [0135] – [0136]), 
the producing step including selecting as the single score for each item a value in accord with a probability distribution that is centered about the mean score value for the item (see Fig. 9, [0097], “Distribution 900 depicts one illustrative example for determining a component score or subcomponent score based on a measured metric 902” and “distribution 900 is depicted as a Gaussian distribution” where Gaussian or normal distribution represents type of probability distribution) and that has a standard deviation defined by the uncertainty value for that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, where “standard deviation” defines the uncertainty value, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly”); 
presenting, by the server digital data device, items from the search results (see [0031], “calculate trust scores and may generate such trust scores for display on a display device”, [0042], “each trust score may be calculated and presented either separately or together with the other trust scores”). 

Shen teaches presenting items from the search results ordered in accord with the respective single scores produced for them (see [0014], “A search system may use any number of techniques to rank search results. In some implementations, the search system determines any number of metrics for each search result in a set of search results, and combines the metrics to determine a score. The search system uses the score to rank the search results, and the ranking may be used to order a list of search results”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji with the teachings of Shen to highlight the most relevant data to a user search according to scoring analysis (see Shen [0014], “Ranking and ordering of the search results to identify and highlight the most relevant data increases the usefulness of the search system”).

For claim 2, Mawji teaches the producing step including selecting as the single score for each item a value in accord with a probability distribution that is centered about the mean score value for the item (see Fig. 9, [0097], “Distribution 900 depicts one illustrative example for determining a component score or subcomponent score based on a measured metric 902” and “distribution 900 is depicted as a Gaussian distribution” where Gaussian or normal distribution represents type of probability distribution) and that has a standard deviation defined by the uncertainty value for that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, where “standard deviation” defines the uncertainty value, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly”). 

For claim 5, Mawji teaches the generating step including generating the mean score value for each item to reflect an estimated degree of desirability of that item, and generating the uncertainty value for each item to reflect an uncertainty in the respective mean score value for that item (see [0010], [0029], “trust score” where “trust” represents a degree of desirability for item/entity and “confidence” of the mean value reflects “uncertainty in data” that is selected). 

For claim 6, Mawji teaches the generating step including generating the mean score value for each item and the uncertainty value for each item based on characteristics of any of that item, a thing that item represents, a source of the search request and/or target for which results of the search is intended, and/or a combination thereof (see [0003], “trust score calculated for an entity based on information available for the entity”, where information for entity represents characteristic of item, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, [0083]). 

For claim 7, Mawji teaches the generating step including generating the mean score for each item by mathematically combining values of the characteristics associated with the item (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” represents combining values). 

For claim 8, Mawji teaches the generating step including making the mathematical combination taking into account a weighting factor of the respective associated characteristic (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, where sum of mean value fo component score represents combining values of characteristics, [0004], “components may be updated in order to further weight or take into account additional information that is specific to the first and second entity”, [0073], “weight combination 502 of components 504-518 that comprise a trust score” where weight of components represents weight factor of characteristic). 

For claim 9, Mawji teaches the generating step including generating the uncertainty value for each item in accord with the mathematical combination used in generating the mean score for that item (see [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score”). 

For claim 10, Mawji teaches wherein the applying step includes identifying items matching the request to any of an exact, partial and fuzzy degree (see [0054], “shows there are multiple matches to this search” represents exact degree). 

For claim 12, Mawji teaches responding to selection of a presented item other than a first-most one of those items by adjusting one or more of the weighting factors (see [0057], “adjusted weightings to update the peer trust score”, [0069], “interactions between previous transactions in the transaction history” and interactions “may result in an adjustment to the peer trust score” where interactions with transactions represents selection of presented item that results in adjusted weightings factor(s)). 

For claim 13, Mawji teaches the responding step including adjusting weighting factors of one or more characteristics associated with a selected item and with items presented before it (see [0057], [0069], “adjusted weightings” of characteristics associated with the score represents adjusted weighting factors of characteristics). 

For claim 14, Mawji teaches comprising adjusting the weighting factors by pair-wise matching of the selected item and each of the items presented before it (see [0035] – [0036], [0057], [0069], adjusting weighting factors for key value pairs).


Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawji et al., US 2016/0277424 (hereinafter Mawji) in view of Shen et al., US .

For claim 3, Eustace teaches the producing step including randomly selecting the single score in accord with the probability distribution (see col. 3 lines 8-23, “selection probability for each item of media 1010. The selection probability defines the likelihood of selecting a particular item of media 1010. This aspect of media related data 1024 is preferably initialized to a midway point between the highest and lowest selection probability values” represents probability distribution, col. 4 lines 32-48, “Once the selection probabilities have been adjusted, a random number is used to select an item of media”, col. 7 lines 18-49).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji and Shen with the teachings of Eustace because random selections help learn about user preferences (see Eustace, col. 7 lines 18-49, “A key element of this embodiment is the use of randomized selections to learn about user preferences. In other words, the selections are randomized, but take into account the selection probability of each item of media 1010”).

For claim 4, the combination teaches the producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv() (see Mawji, [0097], “distribution 900 is depicted as a Gausian distribution, but it will be understood that any distribution .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawji et al., US 2016/0277424 (hereinafter Mawji) in view of Shen et al., US 2015/0331866 (hereinafter Shen) and further in view of Stefik et al., US 2010/0125540 (hereinafter Stefik).

For claim 15, Stefik teaches adjusting the weighting factors by performing an inverse scoring calculation (see [0061], “A measure or score is assigned to each characteristic word using, for instance, term frequency-inverse document frequency (TF-IDF) weighting”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji and Shen with Stefik because this provides a method of scoring content based on frequency of occurrence of characteristic words/concepts searched (see Stefik, [0059] - [0061]).


Response to Arguments and Amendments

Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 


 
Furthermore, in determining whether a claim amounts to significantly more than the abstract idea, the additional claim elements at issue do not amount to more than generally link the use of the judicial exception to a particular technological environment or field of use.  The claims as a whole amount to merely indicating a 

With respect to the 35 U.S.C. 103 rejection, the applicant argues that the prior art does not use “an uncertainty value” in their scoring because the “uncertainty value of the present claims is designed to introduce some level of randomness into the order in which search results are presented to the user, so that the same search, using the same weights, won’t necessarily result in the search results being presented in the same order.”  The examiner respectfully disagrees because the applicant is presenting arguments for concepts that are not present in the express claim limitations.  The claims merely recite “an uncertainty value for each of the plurality of items” and generating scores based on the uncertainty value.  Accordingly, as disclosed in the corresponding rejection above, the prior art teaches “generating...an uncertainty value for each of the plurality of items” (see Mawji, Fig. 14, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value,).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENSEN HU/Primary Examiner, Art Unit 2169